DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/17/2022 has been entered.

Response to Arguments 
Applicant’s arguments and amendments filed on 04/26/2022, with respect to claims 1-2, 4, 8-10, 14-15, 19-20, 26-28, 32-36 and 43-44 have been fully considered and persuasive. Due to the current amendment to the Claims, the rejections under 35 U.S.C. 103 are withdrawn. Therefore, the rejections addressed in the previous office action have been withdrawn and claims 1-2, 4, 8-10, 14-15, 19-20, 26-28, 32-36 and 43-44 are allowed.

Allowable Subject Matter
Claims 1-2, 4, 8-10, 14-15, 19-20, 26-28, 32-36 and 43-44 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a device comprising, in combination with the other recited elements, at least one resistive heater positioned adjacent to the first region of the fluid channel (Object: it is placed in between the first and second region), the at least one resistive heater comprising aluminum (AI), copper (Cu), tungsten (W), gold (Au), platinum (Pt), palladium (Pd), molybdenum (Mo), or combinations thereof; at least one temperature detector positioned adjacent to the first region of the fluid channel, wherein the at least one temperature detector is configured to monitor the temperature adjacent to the first region of the fluid channel and affect a current to be passed through the at least one resistive heater.

With regard to Claim 32, the prior arts of the record do not teach or fairly suggest a method of controlling the temperature in the vicinity of at least one sensing BAW resonator, wherein a sensing surface of the at least one sensing BAW resonator is disposed adjacent to or within a second region of a fluid channel, the method comprising, in combination with the other recited steps, passing a current through a first resistive heater positioned adjacent to the first region of the fluid channel and located adjacent the at least one sensing BAW resonator, the resistive heater comprising aluminum (AI), copper (Cu), tungsten (W), gold (Au), platinum (Pt), palladium (Pd), molybdenum (Mo), or combinations thereof, the current based on the temperature monitored by the first temperature detector.

With regard to Claim 44, the prior arts of the record do not teach or fairly suggest a device comprising, in combination with the other recited elements, at least one resistive heater positioned adjacent to the first region of the fluid channel, the at least one resistive heater comprising aluminum (Al), copper (Cu), tungsten (W), gold (Au), platinum (Pt), palladium (Pd), molybdenum (Mo), or combinations thereof; and at least one temperature detector positioned adjacent to the first region of the fluid channel, wherein the at least one temperature detector is configured to monitor the temperature adjacent to the first region of the fluid channel and affect a current to be passed through the at least one resistive heater.

Claims 2, 4, 8-10, 14-15, 19-20, 26-28, 33-36 and 43 are allowed by virtue of their dependence from Claims 1 and 32.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861